[Cite as State v. Alexander, 2013-Ohio-1987.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98762


                                      STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.



                           VAUGHN ALEXANDER, JR.
                                                             DEFENDANT-APPELLANT



                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                              Case Nos. CR-555041 and CR-561726

        BEFORE:          Jones, P.J., E.A. Gallagher, J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                      May 16, 2013
ATTORNEY FOR APPELLANT

Thomas A. Rein
Leader Building, Suite 940
526 Superior Avenue
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Andrew J. Santoli
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

      {¶1} Defendant-appellant, Vaughn Alexander, appeals his consecutive sentence.

We affirm.

                                 I.   Procedural History

      {¶2} In December 2011, Alexander entered into a plea agreement with the state of

Ohio and pleaded guilty to two counts of drug trafficking and agreed to forfeit four cell

phones in Case No. CR-555041. The trial court sentenced Alexander to two years of

community control sanctions with conditions.       In addition, the trial court issued a

suspended sentence of 12 months in prison on each drug trafficking count. At the time

of his plea and sentence, Alexander was on probation to the court in Case No.

CR-547970.

      {¶3} On July 17, 2012, Alexander pleaded guilty to one count of drug trafficking

and one count of attempted retaliation and agreed to forfeit a bicycle and a cell phone in

Case No. CR-561726.     The trial court proceeded immediately to sentencing and revoked

Alexander’s community control sanctions in CR-555041.          The trial court sentenced

Alexander as follows: (1) in Case No. CR-561726, the court sentenced Alexander to 17

months in prison on each of the two counts, to be served concurrently; (2) in Case No.

CR-555041, the court sentenced him to 11 months in prison on each of the two counts, to

be served concurrently; and (3) in Case No. CR-547970, the court decided to terminate

probation.   The trial court ordered the sentences in Case Nos. CR-555041 and

CR-561726 to be served consecutively, for a total of 28 months in prison.
                                  II. Law and Analysis

      {¶4} Alexander appeals, raising one assignment of error for our review, in which

he argues that the trial court erred by imposing consecutive sentences without making

findings mandated by R.C. 2929.14.

      {¶5} An appellate court must conduct a meaningful review of the trial court’s

sentencing decision.   State v. Johnson, 8th Dist. No. 97579, 2012-Ohio-2508, ¶ 6, citing

State v. Hites, 3d Dist. No. 6-11-07, 2012-Ohio-1892. R.C. 2953.08(G)(2) provides that

an appellate court must “review the record, including the findings underlying the sentence

or modification given by the sentencing court.”       If an appellate court clearly and

convincingly finds either that (1) “the record does not support the sentencing court’s

findings under [R.C. 2929.14(C)(4)]” or (2) “the sentence is otherwise contrary to law,”

then “the appellate court may increase, reduce, or otherwise modify a sentence * * * or

may vacate the sentence and remand the matter to the sentencing court for resentencing.”

 Johnson at id.

      {¶6} R.C. 2929.14(C)(4) provides that if multiple prison terms are imposed on an

offender for convictions of multiple offenses, the court may require the offender to serve

the prison terms consecutively if (1) the court finds that the consecutive sentence is

necessary to protect the public from future crime or to punish the offender; (2) that the

consecutive sentence is not disproportionate to the seriousness of the offender’s conduct

and to the danger the offender poses to the public, and (3) if the court also finds any of

the following:
       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

R.C. 2929.14(C)(4)(a)-(c).1

       {¶7} Thus, a sentencing court must analyze whether consecutive sentences are

necessary to protect the public or punish the offender, are not disproportionate, and make

one additional finding listed in R.C. 2929.14(C)(4)(a)-(c).

       {¶8} “A trial court satisfies this statutory requirement when the record reflects that

the court has engaged in the required analysis and has selected the appropriate statutory

criteria.” State v. Goins, 8th Dist. No. 98256, 2013-Ohio-263, ¶ 10, citing State v.

Edmonson, 86 Ohio St.3d 324, 326, 1999-Ohio-10, 715 N.E.2d 131.

       {¶9} In making these findings, a trial court is not required to use “talismanic words


          R.C. 2929.14(C) refers to “convictions of multiple offenses,” but does not distinguish
       1


between multiple counts in a single case and multiple counts in separate cases. Consequently, the
statute applies even though Alexander was sentenced in two separate cases.
to comply with the guidelines and factors for sentencing.”      Goins at id., citing State v.

Brewer, 1st Dist. No. C-000148, 2000 Ohio App. LEXIS 5455, *10 (Nov. 24, 2000).

But it must be clear from the record that the trial court actually made the findings required

by statute. Goins at id. A trial court satisfies this statutory requirement when the record

reflects that the court has engaged in the required analysis and has selected the

appropriate statutory criteria. Id.

       {¶10} In sentencing Alexander to consecutive sentences, the trial court stated that

“the purpose of felony sentencing in the State of Ohio is to protect the public and punish

the offender.”   The court then outlined Alexander’s “extensive” criminal history, which

dated back to 1994, commenting that he had a “very, very poor adjustment to probation.”

The court noted that Alexander was on community control sanctions at the time he

committed the current crimes and showed no remorse.        The court found that “due to the

defendant’s extensive history of narcotics trafficking, finding that these crimes were

committed while this defendant was under sanction to this court, and given that this

defendant does have an extensive criminal history of similar offenses * * * consecutive

sentences are appropriate.”

       {¶11} Alexander claims that his sentence should be vacated because the trial court

failed to specifically find that the consecutive sentences were not disproportionate to the

seriousness of his conduct and the danger he poses to the public. But the trial court

made the appropriate findings as to proportionality when it stated that it was imposing

consecutive sentences based on Alexander’s extensive criminal history, noting that many
of his past crimes were similar in nature and involved drug trafficking. See State v.

Drobny, 8th Dist. No. 98404, 2013-Ohio-937; Goins, supra (finding the record offered

evidence that the trial court fully engaged in the R.C. 2929.14(C)(4) analysis, even though

specific findings were not stated on the record); State v. Jackson, 8th Dist. No. 98354,

2013-Ohio-372; but see State v. Battle, 8th Dist. No. 98294, 2013-Ohio-816 (trial court

failed to expressly address the R.C. 2929.14(C)(4) factors and there was insufficient

evidence in the record to show a reasoned consideration of the factors).

       {¶12} Here, the trial court considered not only Alexander’s past crimes, but the

fact that it had twice previously sentenced Alexander to alternatives to prison, but

Alexander continued to traffic in narcotics.

       {¶13} In light of the above, the trial court engaged in the appropriate analysis in

deciding to run the sentence in Case No. CR-561726 consecutive to the sentence it

imposed in Case No. CR-555041.2

       {¶14} The sole assignment of error is overruled.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.


         Trial courts can ensure compliance with the sentencing statutes by utilizing a worksheet and
       2


memorializing their findings from that worksheet on both the record and in the court’s journal entry.
“Because a trial court speaks only through its journal, we have long approved the use of a
sentencing-findings worksheet to document that the trial court has made the required findings.” State
v. Jones, 8th Dist. No. 98371, 2013-Ohio-489, ¶ 47 (Gallagher, S., concurring), citing State v.
Alexander, 1st Dist. Nos. C-110828 and C-110829, 2012-Ohio-3349.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR